DETAILED ACTION
This action is a response to an application filed 11/25/19 in which claims 1-13 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (Pub. No.: 2015/0215018), herein Xiong and Ghosh et al. (Pub. No.: 2018/0132227), herein Ghosh.
As to claim 1, Xiong teaches a rank indication (RI) reporting method, wherein the method comprises:
 receiving at least two pieces of indication information, wherein each of the at least two pieces of indication information is used to indicate a maximum value of an RI that a network device associated with the indication information allows a terminal to report (Xiong [0024] DCI indicates a precoding codebook subset and rank restriction), and 
reporting RIs based on the at least two pieces of indication information (Xiong [0020] a CSI (RIs) report is sent by a UE)

	Xiong does not teach
at least two network devices associated with the at least two pieces of indication information cooperate to provide a service for the terminal; and 

However Ghosh does teach
at least two network devices associated with the at least two pieces of indication information cooperate to provide a service for the terminal (Ghosh [0067] CSI-RS information is received from each of the TPs and [0041] CSI information includes information on rank)
It would have been obvious to combine the teachings of Xiong and Ghosh because Ghosh teaches us each TP can be configured to transmit multiple layers and multiple code-word(s) to the UE and the UE can be configured to interpret the different spatial layers and code-words received from the respective TPs. The UE can be configured to provide the respective TPs with feedback regarding the partitioned spatial layers, PRB and transmission rank. The TPs can then employ the feedback when sending code-word transmissions to the UE. In various additional embodiments, the TPs or their schedulers can be configured to perform some "slow" coordination to ensure that the total rank of the transmission across all the TP does not exceed the maximum rank the UE can handle (Ghosh [0018]-[0019])
As to claim 6, Xiong teaches the rank indication (RI) reporting apparatus, wherein the apparatus comprises: 
a transceiver, configured to receive at least two pieces of indication information, wherein each of the at least two pieces of indication information is used to indicate a maximum value of an RI that a network device associated with the indication information allows a terminal to report (Xiong Fig. 1 UE (transceiver) [0024] DCI indicates a precoding codebook subset and rank restriction) and 


wherein the transceiver is further configured to report RIs based on the at least two pieces of indication information (Xiong [0020] a CSI (RIs) report is sent by a UE)

	Xiong does not teach

	at least two network devices associated with the at least two pieces of indication information cooperate to provide a service for the terminal, 

However Ghosh does teach
	at least two network devices associated with the at least two pieces of indication information cooperate to provide a service for the terminal (Ghosh [0067] CSI-RS information is received from each of the TPs and [0041] CSI information includes information on rank)
It would have been obvious to combine the teachings of Xiong and Ghosh for the same reasons stated in claim 1. 


As to claim 11, Xiong teaches an indication method, wherein the method comprises: 
generating at least two pieces of indication information, wherein each of the at least two pieces of indication information is used to indicate a maximum value of an RI that a network device associated with the indication information allows a terminal to report (Xiong Fig. 1 determine a CSI report set, send RRC signaling send DCI signaling (indicates precoding book and rank restriction) and 
(Xiong [0024] DCI indicates a precoding codebook and rank restriction)

Xiong does not teach
	at least two network devices associated with the at least two pieces of indication information cooperate to provide a service for the terminal, 

However Ghosh does teach
	at least two network devices associated with the at least two pieces of indication information cooperate to provide a service for the terminal (Ghosh [0067] CSI-RS information is received from each of the TPs and [0041] CSI information includes information on rank)
It would have been obvious to combine the teachings of Xiong and Ghosh for the same reasons stated in claim 1. 
 

As to claim 2, the combination of Xiong and Ghosh teach the method according to claim 1, wherein a sum of maximum values of RIs that the at least two network devices allow the terminal to report is less than or equal to a maximum quantity of transmission layers that is supported by the terminal (Ghosh [0068] the rank is partitioned between the TPs such that the total transmission rank does not exceed the maximum rank handling capability of the UE coordination can involve, rank and spatial layer partitioning)

	It would have been obvious to combine the teachings of Xiong and Ghosh for the same reasons stated in claim 1.

Claims 7 and 12 is rejected for the same reasons stated in claim 2. 


As to claim 3, the combination of Xiong and Ghosh teach the method according to claim 1, wherein each of the at least two pieces of indication information is carried in one or more of report setting information, reference signal setting information, measurement setting information, or connection relationship information (Xiong [0023] the eNB sends to the UE RRC signaling indicating the CSI report set (report setting information)

Claims 8 and 13 is rejected for the same reasons stated in claim 3. 


As to claim 4, the combination of Xiong and Ghosh teach the method according to claim 1, wherein the at least two pieces of indication information are received within a same measurement period (Xiong [0024] DCI signaling (received in the same measurement period) and Fig. 1 (130))

Claim 9 is rejected for the same reasons stated in claim 4. 


As to claim 5, the combination of Xiong and Ghosh teach the method according to claim 1, wherein the at least two pieces of indication information come from a same network device in the at least two network devices; or
 each of the at least two pieces of indication information comes from a network device associated with the indication information (Ghosh [0067] CSI-RS information is received from each of the TPs and [0041] CSI information includes information on rank)


	Claim 10 is rejected for the same reasons stated in claim 5. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467